DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 34 and 36-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (U.S. Publication No. 2020/0303822).
Regarding claim 13¸ Yao teaches an electronic device package, comprising:
a first substrate (Fig. 2A, substrate 205);
a second substrate (215) disposed over the first substrate (see Fig. 2A);
an encapsulant (255) disposed between the first substrate and the second substrate (see Fig. 2A); and
a conductive element (250) encapsulated by the encapsulant (see Fig. 2A), and configured to electrically connect the first substrate to the second substrate (see Fig. 2A).
wherein the encapsulant has a bottom surface (surface adjacent 205), a first upper surface (surface adjacent 210) opposite to the bottom surface, and an indented portion (see Fig. 2A, portion where solder ball 250 is located is indented in a spherical shape) between the first upper surface and the bottom surface (Fig. 2A), and the indented portion is spaced apart from the bottom surface (indented portion is between top and bottom surface, and not on either).

Regarding claim 34¸ Yao teaches the electronic device package of claim 13, further comprising a passivation layer (Fig. 2A, passivation layer 260) disposed between the encapsulant and the first substrate, wherein the passivation layer defines a first cavity (Fig. 2A, cavity where solder meets passivation layer 260), the encapsulant defines a second cavity (cavity where solder meets encapsulant 255) connected to the first cavity (see Fig. 2A, connected at bottom), and a width of an opening of the second cavity is less than a width of an opening of the first cavity (see Fig. 2A, cavity at layer 260 is smaller than cavity at layer 255).

Regarding claim 36¸ Yao teaches the electronic device package of claim 34, wherein a portion of the encapsulant is disposed over the first cavity (see Yao Fig. 2A, layer 255, which contains the encapsulant, is disposed over layer 260, which contains the first cavity).

Regarding claim 37¸ Yao teaches the electronic device package of claim 34, wherein a sidewall of the second cavity is over a pad of the first substrate (see Yao Fig. 2A).

Regarding claim 38¸ Yao teaches the electronic device package of claim 34, wherein a sidewall of the first cavity is non-parallel with a sidewall of the second cavity (see Yao Fig. 2A, the sidewall of the first cavity is a curved shape, and therefore is not parallel to the sidewall of the first cavity).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 21-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (U.S. Publication No. 2020/0303822) in view of Yu et al. (U.S. Publication No. 2008/0124845)
Regarding claim 1¸ Yao teaches an electronic device package, comprising:
an antenna structure (Fig. 2A, antenna 210) including a first dielectric (220) and an antenna (230) disposed on the first dielectric (see Fig. 2A);
a substrate (205) disposed under the antenna structure (Fig. 2A), the substrate including a top surface (Fig. 2A, top surface) and a first pad (not labeled, but see top pads of substrate 205 attached to bump 250);
a passivation layer (255, see discussion below, and see Passivation Definition) connecting the antenna structure to the substrate (Fig. 2A) and in contact with the first pad; and
a conductive element (250) encapsulated by the passivation layer (Fig. 2A) and configured to electrically connect the antenna to the substrate (Fig. 2A).
Yao does not specifically teach that the first pad is protruding, or that the dielectric (Yao 255) is a passivation layer.  However, Yu teaches another method of bonding stacked substrates (Yu Fig. 3A-C, substrates 500 and 600), in which a first substrate (Yu substrate 500) has protruding pads (Yu Fig. 3C, pads 507), and the dielectric layer (Yu Fig. 4A, passivation layer 710) which connects adjacent bonded substrates is a passivation layer (see Yu paragraph [0072]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dielectric bonding method of Yao could have been replaced by the dielectric bonding method of Yu because Yu teaches that use of a passivation layer and an exposed bondpad allows for protection of the bondpads and substrate surface simultaneously, reducing manufacturing steps (see Yu paragraph [0072]).

Regarding claim 21¸ Yao in view of Yu teaches the electronic device package of claim 1, wherein the passivation layer has a lower surface (see Yao Fig. 2A, bottom surface adjacent 205;  Yu Fig. 4A, bottom surface adjacent 500)  covering and in contact with the first pad (see Yao Fig. 2A, pad unlabeled; and Yu Fig. 4A, pad 507).

Regarding claim 22¸ Yao in view of Yu teaches the electronic device package of claim 1, wherein the antenna structure comprises a second pad (Yao Fig. 2A, pad 245; Yu Fig. 4A, pad 607) disposed within the passivation layer (Yao Fig. 2A, Yu Fig. 4A), and the second pad is in contact with the passivation layer and spaced apart from the substrate (see Yao Fig. 2A, Yu Fig. 4A).

Regarding claim 23¸ Yao in view of Yu teaches the electronic device package of claim 22, wherein a top surface of the second pad is substantially level with a top surface of the passivation layer (see Yu Fig. 4A).

Regarding claim 24¸ Yao in view of Yu teaches the electronic device package of claim 22, wherein the second pad covers at least a portion of the passivation layer (see Yu Fig. 4A).

Regarding claim 26¸ Yao in view of Yu teaches the electronic device package of claim 25, wherein a top surface of the second pad is substantially level with a top surface of the conductive element (see Yu Fig. 4A).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Yu, further in view of Chen et al. (U.S. Publication No. 2015/0137349).
Regarding claim 25¸ Yao in view of Yu teaches the electronic device package of claim 22, but does not teach wherein the conductive element covers a side surface of the second pad.
Yao does not teach the conductive element is in contact with a side surface of the second pad.  However, Chen teaches a similar bonded substrate package in which the lateral surfaces of the pads (Chen Fig. 5K, pad 102-1 sidewalls) are in contact with the solder ball (Chen Fig. 5K, solder 403).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the solder could have been in contact with sidewalls of the pads because this allows for a more secure solder connection, and a lower resistance connection.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Yu, further in view of Lee et al. (U.S. Publication No. 2014/0376193)
Regarding claim 27¸ Yao in view of Yu teaches the electronic device package of claim 13, but does not teach wherein the encapsulant comprises a thermoset tape laminated over the first substrate and connecting with the second substrate.
However, Lee teaches another method of connecting a first and second substrate (Lee Fig. 4F, first substrate 10 and second substrate 20), in which the dielectric between the substrates is a thermoset tape (see Lee paragraph [0074]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dielectric of Yao could have been replaced with the thermoset tape of Lee because Lee teaches that it increases bonding strength while simultaneously insulating the substrates from one another, and additionally it would have been a simple substitution of one dielectric layer for another with predictable results.


Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Chen.
Regarding claim 33¸ Yao teaches the electronic device package of claim 13, further comprising a passivation layer (passivation is undefined, therefore dielectric layer 260 is a passivation layer) disposed between the encapsulant and the first substrate (Fig. 2A), wherein the first substrate comprises a pad (see Fig. 2A, pad not specifically labeled) exposed by the passivation layer (area where solder exists is not covered by the passivation layer).
Yao does not teach the pad is spaced apart from a lateral surface of the passivation layer.  However, Chen teaches a similar structure in which the pad (Chen Fig. 3A, pad 102-1) is separate from a lateral surface of the passivation layer (103).  It would have been obvious to a person of skill in the art at the time of the effective filing date that there could have been a gap between the pad and passivation layer because this would allow for solder to completely envelop the pad, increasing the bond strength and reducing resistance.

Regarding claim 35¸ Yao teaches the electronic device package of claim 34, wherein the conductive element is within the first cavity (see Fig. 2A).
Yao does not teach the conductive element is in contact with a lateral surface of a pad of the first substrate.  However, Chen teaches a similar bonded substrate package in which the lateral surfaces of the pads (Chen Fig. 5K, pad 102-1 sidewalls) are in contact with the solder ball (Chen Fig. 5K, solder 403).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the solder could have been in contact with sidewalls of the pads because this allows for a more secure solder connection, and a lower resistance connection.



Allowable Subject Matter
Claims 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 28-32, the prior art, alone or in combination, fails to teach or suggest the lateral surface is spaced apart from the conductive element.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        
/SELIM U AHMED/Primary Examiner, Art Unit 2896